DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1-16 are objected to because of the following informalities:  
Claim 1, in line 4, recites, “configured of transmitting”, which should be –configured to transmit--.  
Claim 6, in lines 2-3, recites, “an upper portion closed and a lower portion open”, which appears intended as –a closed upper portion and an open lower portion--. 
Claim 16, in lines 6-7, recites “configured of transmitting”, which should be –configured to transmit--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, in lines 7-8, recites, “and applies a driving signal according to the shift information to an actuator”, which is unclear in accordance with MPEP 2173.05(p)(II). It is not clear whether Applicant is claiming a method of using the apparatus or merely reciting functional language (e.g., “and is configured to apply a driving signal”).1 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otoguro et al. (US 2020/0062113).
Regarding the claims, Otoguro discloses the following: 
1. A shift by wire system comprising: a shifter assembly (19) that is configured to generate an electrical manipulation signal according to a driver's shifting operation; a shifter controller (18) provided in the shifter assembly (19) and configured of transmitting shift information according to the electrical manipulation signal (para. 25); and an actuator controller (any of ECUs 31-33) which is mounted on a housing (20) coupled (fig. 1) with the shifter assembly (19), connected to the shifter controller (para. 25), and applies a driving signal according to the shift information to an actuator (the functional limitation, as best understood, is met by the ECUs).  

    PNG
    media_image1.png
    829
    976
    media_image1.png
    Greyscale

4. A shift by wire system comprising: an upper housing (unlabeled housing of 19); a control panel (17) which is coupled to an upper portion of the upper housing and is configured to generate an electrical manipulation signal according to a driver's shifting operation; a shifter controller (18) provided inside the upper housing and configured of transmitting shift information according to the electrical manipulation signal (para. 25); a middle housing (20) coupled to a lower portion of the upper housing through an upper portion (21) of the middle housing (20); an actuator controller (any of ECUs 31-33) which is connected to the shifter controller (18) inside the middle housing and is configured to apply a driving signal (i.e., ECUs are capable of performing the functional limitation) according to the shift information (para. 25) to an actuator; and a lower cover (14) coupled to a lower portion of the middle housing (20).  
12. The shift by wire system of claim 4, wherein a plurality of connection protrusions (21f) is formed at an upper edge portion of the middle housing, and wherein in a lower edge portion of the upper housing, a plurality of connection holes (holes corresponding to bolts 24) coupled with the plurality of connection protrusions is formed (i.e., 21f is coupled to holes of 24 through 22).  
15. The shift by wire system of claim 4, wherein the control panel includes a gear knob (17).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Otoguro et al. (US 2020/0062113), in view of Bertolasi et al. (US 4,734,861).
The combination suggested by the art is summarized as follows: 
Otoguro is concerned with providing adequate mounting space for ECUs as the number of vehicular ECUs increases (para. 6) and shows, in fig. 1, a configuration which provides space 30 below the shift lever unit 19 for ECUs 31-33; and discloses that the body 18 detects a position of the shift lever 17 and transmits the position to a controller (para. 25). However, the disclosure of Otoguro details the mounting bracket 20 but is explicitly silent with regards to the specific structure and connection of the shift lever unit 19 and the respective controllers. 
Bertolasi teaches a modular (e.g., col. 5, lines 50-52, lines 56-59, lines 44-46) electronic control for vehicles comprising a plurality of customized circuit boards 11-15 embodied in a stack 10 (col. 4, lines 44-46; e.g., col. 5, lines 16-22), including structures for both mechanical (e.g., col. 4, lines 52-55) and electrical (e.g., col. 5, lines 2-6, lines 11-15, lines 23-33) connections, where the control EC receives input signals from the shift range selector switch (col. 4, lines 30-33). 

    PNG
    media_image2.png
    444
    724
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the teachings of Bertolasi in combination with the disclosure of Otoguro, for the expected advantage of allowing electronic control that is capable of higher speed operation and lower power requirements (Bertolasi, col. 3, lines 29-32); or allowing electronic control that can be easily and economically custom-designed for an extremely wide-variety of applications (Bertolasi, col. 3, lines 32-34 and col. 5, lines 56-60). 
Plainly, the suggested combination results in Bertolasi’s configuration/structure of “stacked” ECs being employed for Otoguro’s ECUs 31-33 in space 30. 
The following claims flow naturally from the suggestions of the art as explained above:  
2. The shift by wire system of claim 1, wherein the shifter controller (Otoguro: 18) is coupled to an interior of the shifter assembly (Otoguro: 19), and the actuator controller (as combined) is coupled to an interior (Otoguro: 30) of the housing (Otoguro: 20) separately from (Otoguro: fig. 1 shows 18 separate from 30) the shifter controller (Otoguro: 18); and wherein the shifter controller (Otoguro: 18) is connected to the actuator controller (Otoguro: para. 25) through a connector (Bertolasi: 50A; col. 6, lines 57-59 and col. 7, lines 4-7).  
3. The shift by wire system of claim 1, wherein the actuator controller (as combined) is connected to the actuator through a connection cable (Bertolasi: col. 5, lines 11-15; col. 7, lines 11-16).  
6. The shift by wire system of claim 4, wherein the middle housing (Otoguro: 20) includes an upper portion closed and a lower portion open (Otoguro: fig. 1 shows the claimed arrangement); and wherein the shifter controller (Otoguro: 18) is connected to the actuator controller (Otoguro: para. 25) through a connector assembly (Bertolasi: 50A; col. 6, lines 57-59 and col. 7, lines 4-7) that passes through (Bertolasi: fig. 3) the middle housing (i.e., as combined).  
7. The shift by wire system of claim 6, wherein the connector assembly (Bertolasi: 50A, 31) includes a first connector (Bertolasi: 50A) and a second connector (Bertolasi: 31; col. 5, lines 22-45), and wherein the actuator controller (as combined) includes a first control board (Bertolasi: e.g., 11) connected to the shifter controller through the first connector (Bertolasi: 50A) penetrating the middle housing, and a second control board (Bertolasi: e.g., any of 12-15) connected to the first control board (Bertolasi: 11) through the second connector (Bertolasi: 31).  
8. The shift by wire system of claim 4, wherein the actuator controller (as combined) includes: a first control board (Bertolasi: e.g., 11) connected to the shifter controller through a first connector (Bertolasi: 50A) penetrating the middle housing; and a second control board (Bertolasi: e.g., any of 12-15) connected to the first control board (Bertolasi: 11) through a second connector (Bertolasi: 31).  
9. The shift by wire system of claim 8, wherein in an internal portion of the middle housing, a plurality of connecting ribs (Bertolasi: 36) fitted into a plurality of connecting grooves provided in an edge portion of the first control board (Bertolasi: 11) is formed; and a plurality of connecting boss (Bertolasi: either of 20-22) coupled with the second control board (Bertolasi: any of 12-15) is formed.  
10. The shift by wire system of claim 8, wherein the first control board (Bertolasi: 11) is provided with a connection socket which is configured to be electrically connected to the actuator (Bertolasi: col. 5, lines 11-15).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Otoguro et al. (US 2020/0062113), in view of Tanigaki et al. (US 9,505,387).
Regarding claim 5, Otoguro discloses the following: 
5. The shift by wire system of claim 4, wherein the shifter controller (18) is connected to an internal portion of the upper housing (unlabeled housing of 19)
However, Otoguro does not detail the specific internal components of either elements 19 or 18, and therefore is silent regarding a connection through a connecting bracket.  
Tanigaki teaches a control circuit (31b) which is connected to an internal portion of a housing by a bracket (fig. 4A). It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the bracket structure of Tanigaki in combination with the disclosed structure of Otoguro, for the expected advantage of providing a robust or secure mechanical connection.  

    PNG
    media_image3.png
    694
    721
    media_image3.png
    Greyscale


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Otoguro et al. (US 2020/0062113) and Bertolasi et al. (US 4,734,861), in view of Carnevale et al. (US 6,173,622).
Otoguro does not disclose the limitations of claim 11. 
Carnevale teaches a lower cover (22) with a cover hole (fig. 1) connected to a connection socket (62); wherein the connection socket (62) is connected to a connection cable (col. 4, lines 30-41) through the cover hole (fig. 8); and wherein the connection cable is connected to the actuator (col. 5, lines 16-21). 

    PNG
    media_image4.png
    423
    355
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    380
    424
    media_image5.png
    Greyscale
 
It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the teachings of Carnevale in combination with the structure of Otoguro, for the purpose of providing a simple wired connection to vehicle components. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Otoguro et al. (US 2020/0062113), in view of Kino (US 2010/0242656).
Otoguro discloses the use of bolts 24 to secure the bracket 20 to the plate 14; and therefore, does not disclose the limitations of claim 13. 
Kino teaches a housing body 2 with engagement holes 2c which are assembled to mate with claws 3a of the guide plate 3. 
It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the engagement structure as taught by Kino in combination with the structure of Otoguro, for the expected advantage of using a well-known mechanical joint which does not require special tooling for assembly and disassembly. 

    PNG
    media_image6.png
    661
    389
    media_image6.png
    Greyscale


Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Otoguro et al. (US 2020/0062113), in view of Gaviani et al. (US 2017/0240164).
The prior art of Otoguro does not explicitly disclose the limitations of claims 14 and 16. 
Gaviani teaches a transmission lever 23 which may be shaped as a rotatable knob or as buttons (para. 38). 

    PNG
    media_image7.png
    536
    713
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    584
    735
    media_image8.png
    Greyscale

The Examiner also takes Official Notice that levers, rotatable knobs, and buttons are equivalent structures, as recognized and/or well-known in the art, for performing shift operations in vehicles. It would have been an obvious matter of design choice to substitute a rotatable knob or buttons for the shift lever of Otoguro, since such features are recognized in the art as equivalent structures for performing shifting operations in vehicles; and since Applicant has not disclosed that the claimed design choice solves any stated problem or is for any particular purpose, or that the claimed design choice produces any new or unexpected result. The disclosed invention of the prior art appears to perform equally well using either design choice. 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to substitute the rotatable knob or buttons of Gaviani for the shift lever of Otoguro, as one of ordinary skill in the art is capable of substituting art-recognized equivalent structures as a matter of design choice. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. S. FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Ex parte Johnson, No. 2009-004993, 2010 WL 3948080 (B.P.A.I., Sept. 30, 2010).